t c memo united_states tax_court estate of marion p bradford deceased lizette l pryor executrix petitioner v commissioner of internal revenue respondent docket no filed date shaun a ingersoll for petitioner edwina l charlemagne for respondent memorandum opinion whalen judge respondent determined a deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure in the federal estate_tax of the estate of marion p bradford deceased hereinafter we refer to marion p bradford as the decedent after concessions the sole issue for redetermination is the amount of the charitable deduction under sec_2055 of - - the internal_revenue_code hereinafter all section references are to the internal_revenue_code as in effect on the date of the decedent's death resolution of this issue depends upon whether the federal estate and state inheritance taxes attributable to the decedent's death are to be apportioned to the estate's charitable_beneficiary thereby reducing pursuant to sec_2055 the amount of the charitable deduction claimed on the subject estate_tax_return and whether the federal estate and state inheritance taxes paid_by the decedent's inter_vivos_trust reduce the amount of the charitable beguest and thus also reduce the amount of the charitable deduction background the parties filed this case without trial under rule of the tax_court rules_of_practice and procedure hereinafter all rule references are to the tax_court rules_of_practice and procedure the stipulation of facts and the accompanying exhibits filed by the parties are hereby incorporated in this opinion the decedent died testate on date in raleigh north carolina he wa sec_86 years of age at the time a friend and caregiver of the decedent ms lizette l pryor was duly appointed executrix of the decedent's_estate at the time the instant petition was filed the executrix resided in raleigh north carolina on date less than month before he died the decedent had executed his last will and testament after making provision for the payment of the decedent's debts expenses and death taxes the decedent's will made bequests of certain personal_property to his sister ms claudia bradford stach and to ms pryor and it directed that the rest residue and remainder of the decedent's property be given to ms pryor as successor trustee under a revocable_living_trust that the decedent created contemporaneously with the execution of his will the decedent's will provides for the payment of his debts expenses and death taxes in the following provision article i directions to executor dollar_figure payment of debts and expenses all my legal debts health care expenses funeral_expenses and the administration_expenses of my estate shall be paid out of my residuary_estate i authorize my executor in its discretion to spend more than is otherwise allowed by law for a suitable gravestone and for perpetual care of the lot upon which my grave is located it is my desire that i be buried in my family plot in willow dale cemetery in goldsboro north carolina dollar_figure payment of death taxes all death taxes other than death taxes which are paid - - from property passing outside of this will pursuant to the terms of the governing instrument shall be paid out of my residuary_estate as an administration expense and shall not be charged against or recovered from any recipient or beneficiary of the property taxed except that my executor shall recover as provided by law any death_tax attributable to property over which i have a power_of_appointment or in which i have qualifying_income_interest_for_life to the extent that any death_tax recoverable by law is not otherwise paid out of such property dollar_figure payment of debts expenses and death taxes out of trust if residuary_estate insufficient if my residuary_estate is insufficient either in whole or in part to pay all of my legal debts health care expenses funeral_expenses the administration_expenses of my estate and the death taxes payable out of my residuary_estate my executor shall certify to the trustee acting under the trust agreement referred to in article iii the amount of the insufficiency which amount shall be paid out of the property of the trust as provided in that instrument the decedent's will defines the term death taxes as follows article x definitions dollar_figure death taxes the term death taxes means inheritance estate supplemental estate generation-skipping_transfer and succession taxes and any interest and penalties on these taxes imposed by reason of my death by any jurisdiction with respect to property passing under or outside of the provisions of this will or any codicil to it which is includible in my estate for the purpose of determining such tax including but not limited to any_tax on property includible under sec_2041 relating to life_insurance_proceeds sec_2042 --- - relating to powers of appointment or sec_2044 relating to qualified_terminable_interest_property of the internal_revenue_code or any comparable provision of state law but excluding however any_tax imposed by sec_2032a relating to qualified_real_property or chapter relating to generation-skipping transfers of the internal_revenue_code or any comparable provision of state law for which my estate is not liable the decedent's will provides for the disposition of the decedent's residuary_estate in the following provision article iii disposition of residuary_estate all the rest residue and remainder of my property real and personal tangible and intangible wheresoever situate and howsoever held including any property over which i may have a power_of_appointment herein referred to as my residuary_estate i give devise and bequeath to lizette lewis pryor as successor trustee under that revocable_living_trust agreement dated the 21st day of march wherein i am the original grantor and original trustee and as the same may from time to time be amended to be held and administered as a part of the trust fund therein created as though it had originally been a part thereof the trust agreement referred to above in article iii of the decedent's will is the revocable_living_trust agreement mentioned above that the decedent executed contemporaneously with his will under the trust agreement the name of the trust is the marion peacock bradford revocable_living_trust the trust in the trust -- - agreement the decedent designated himself as the original trustee and he made provision for the appointment of ms pryor as successor trustee upon his death the trust agreement provides for the distribution of the trust property in the following provision article v distribution of trust on grantor's death dollar_figure payment of debts and expenses upon the death of grantor the successor trustee shall pay grantor's just debts expenses of last illness and burial expense to the extent that these items shall not be paid or the responsibility for their payment be assumed by some other person or estate except that the successor trustee in its discretion shall not be reguired to pay and discharge both as to principal and interest any valid lien mortgage or charge against any real_property including buildings and improvements but may elect to treat such as a continuing debt dollar_figure distribution of personal_property to claudia bradford stach upon the death of grantor the successor trustee shall distribute to grantor's sister claudia bradford stach if she survives grantor grantor's two diamond rings if such rings have not previously been distributed in the event claudia bradford stach predeceases grantor then the successor trustee shall distribute such two diamond rings to lizette lewis pryor dollar_figure creation of charitable foundation upon the death of the grantor the successor trustee shall allocate one half of the remaining trust assets or property for the establishment of a private charitable foundation for the benefit of the church at which lizette lewis pryor attends and is a member as of the date of grantor's death such private charitable - jj - foundation shall be established for a period of five years and upon the fifth anniversary date of the date of grantor's death the remain-- ing proceeds plus any interest accumulated within the private charitable foundation established pursuant to this paragraph shall be distributed in fee to the charitable_organization for which this private charitable foundation is initially established the foundation trustee or manager of the private charitable foundation established pursuant to this paragraph shall be lizette lewis pryor it is grantor's intent that such foundation trustee or manager have the authority and discretion to distribute proceeds from the private charitable foundation as he or she see sic fit for specific charitable events project sic or needs of the charitable_organization for which the private charitable foundation was established thus during the five year term of the private charitable foundation and upon its termination as described in this paragraph the foundation trustee or manager may allocate foundation funds to the designated charitable_organization for specific needs or for the general benefit of the charitable_organization at his or her discretion provided that all funds are disbursed to such charity upon the foundation's termination dollar_figure allocation of remaining trust property upon the death of the grantor the successor trustee shall distribute the remaining trust property which remains after providing for all previous distributions and for payment of all expenses of administering such trust in accordance with provisions of paragraph dollar_figure herein for bequests debts expenses and taxes of grantor's estate to lizette lewis pryor in fee discharged of trust if she survives grantor xk kek --- - thus according to paragraph dollar_figure of article v of the trust agreement the successor trustee is directed to allocate one half of the remaining trust assets or property for the establishment of a private charitable foundation for the benefit of the church at which lizette lewis pryor attends and is a member as of the date of grantor's death the church referred to in that provision is the millbrook united methodist church the private charitable foundation is to be established for a period of years and the remaining proceeds held by the charitable foundation and any accumulated interest are to be distributed in fee to the millbrook methodist church years after the decedent's death according to paragraph dollar_figure of article v the successor trustee is directed to make a distribution to the other beneficiary of the trust ms pryor upon the death of the grantor the trust agreement describes the amount of this immediate distribution to ms pryor as the remaining trust property which remains after providing for all previous distributions and for payment of all expenses of administering such trust in accordance with provisions of paragraph dollar_figure herein for bequests debts expenses and taxes of grantor's estate --- - the trust agreement provides for the payment of bequests debts expenses and taxes of the decedent's_estate in the following provision article vi trustee's powers dollar_figure payment of bequests debts expenses and taxes of grantor's estate notwithstanding the directions previously given as to the disposition of the trust after the grantor's death b payment of bequests debts expenses and taxes certified by personal representative of grantor's estate the successor trustee shall pay those amounts to grantor's estate or to the persons or authorities eligible to receive the same which are certified by the personal representative of grantor's estate as being required to pay i any bequest in grantor's last will any of grantor's debts health care expenses funeral_expenses and administration_expenses of grantor's estate except that the successor trustee in its discretion may decline to pay any of grantor's debts or expenses from life_insurance_proceeds which are exempt from creditors' claims and any death taxes imposed by reason of grantor's death including any inheritance estate supplemental estate generation-skipping_transfer or succession taxes and any interest and penalties payable in connection with such taxes such amounts shall be paid first from the trust property which is subject_to allocation under article v - the trust was funded before decedent's death with real_property and stocks and bonds on the date of death the assets owned by the trust were valued at dollar_figure on the date of the decedent's death the decedent's gross_estate totaled dollar_figure and consisted of the following assets asset value real_estate dollar_figure stocks and bonds big_number mortgages notes and cash ins on the decedent's life big_number jointly owned property big_number other misc property big_number total big_number the decedent's nonprobate estate property that is the property passing outside of the will consisted of the following asset value revocable_living_trust property dollar_figure jointly owned property big_number ins on the decedent's life big_number total big_number the decedent's probate_estate consisted of the following property asset value shares of eli lilly dollar_figure shares of eli lilly big_number merrill lynch cma account big_number dollar_figure shares rjr big_number rings misc household_items big_number intangibles tax refunds big_number shares ameritech big_number exdividend total the decedent's_estate filed a form_706 united_states estate and generation-skipping_transfer_tax return on date approximately month after the due_date of the return it paid estate_tax of dollar_figure the net estate_tax reported on the return among other deductions the return claimed a charitable deduction for a gift or bequest of dollar_figure to the millbrook united methodist church on or about date the estate filed an amended form_706 that reported net estate_tax of dollar_figure the amended_return reflected reductions in the fair_market_value of the real_estate and stocks and bonds reported on the original return it also reduced the charitable deduction claimed set out below is a schedule that compares the assets and deductions reported on the original and amended estate_tax returns recapitulation real_estate stocks and bonds mortgages notes and cash ins on the decedent's life jointly owned property other misc property transfers during the decedent's life appointment annuities total gross_estate funeral_expenses debts of the decedent mortgages and liens total allowable_amount net losses during admin expenses_incurred in administering property bequests etc to surviving_spouse charitable public and similar gifts_and_bequests total allowable deductions original amended_return return dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- big_number big_number dollar_figure big_number big_number big_number -0- -0- big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- big_number big_number big_number big_number difference dollar_figure big_number big_number the manner in which the estate computed the charitable deduction claimed on the original estate_tax_return and on the amended_return is as follo computation of charitable deducti gross_estate less funeral_expenses debts per return ins on the decedent's life bequest of rings to sister bequest of household goods to ms net assets available for distributio charitable deduction ws ons pryor n of net assets available original amended_return return dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in passing we note that the net assets available for distribution as computed above include jointly owned property valued at dollar_figure that was not available for distribution as part of the charitable_bequest respondent issued a notice_of_deficiency to the estate the adjustments to the original estate_tax_return that respondent determined in the notice are summarized in the following schedule original recapitulation return notice difference real_estate dollar_figure dollar_figure dollar_figure stocks bonds big_number big_number big_number mortgages notes cash -o- ins on the decedent's life big_number big_number -0- jointly owned property big_number big_number -o- other misc property big_number big_number big_number transfers during the decedent's life --o- -o- -o- appointment -q- -o- --o- annuities o- --o0- total gross_estate big_number big_number big_number funeral_expenses big_number big_number big_number debts of the decedent big_number big_number big_number mortgages liens --o- -o- -o- total big_number big_number allowable_amount big_number big_number net losses during admin --o- -o- -o- expenses_incurred in -o- -0- --o- administering property bequests etc to -0- -o- -o- surviving_spouse charitable public big_number big_number big_number similar gifts bequests total allowable deductions big_number big_number big_number respondent's adjustment to the charitable deduction claimed on the decedent's original estate_tax_return is described in the notice as follows it is determined that you are entitled to a deduction of dollar_figure as a charitable_contribution_deduction rather than the amount of dollar_figure as shown on your return accordingly the taxable_estate has been adjusted by dollar_figure computed as shown below item foundation dollar_figure dollar_figure net increase decrease dollar_figure the manner in which respondent computed the charitable deduction dollar_figure is set forth in the following schedule recapitulation real_estate stocks bonds mortgages notes cash ins on the decedent's life jointly owned property other misc property gross_estate funeral_expenses additional admin expenses debts per return additional debts unpaid income taxes federal estate_tax state_death_taxes ins on the decedent's life bequest of rings to sister bequest of household goods to executor total deductions net probate residue trust assets -- - gross_estate dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number net assets available for distribution nonprobate dollar_figure big_number -0- big_number big_number -0- big_number charitable deduction of net assets available probate --o- big_number big_number big_number big_number big_number --o- big_number big_number big_number big_number it is apparent that the principal difference between respondent's computation of the allowable charitable deduction and the estate's computation is that respondent computed the charitable deduction after federal estate_tax viz dollar_figure state_death_taxes additional debts viz assets available for distribution dollar_figure viz dollar_figure and were deducted from the whereas the estate computed the charitable deduction before these amounts were deducted -- - discussion generally in computing the estate_tax imposed by sec_2001 sec_2055 allows the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious or charitable purposes to be deducted from the value of the decedent's gross_estate respondent does not guestion the fact that a bequest or gift to millbrook united methodist church is eligible to be deducted under sec_2055 only the amount of the deduction is at issue in this case if the tax imposed by sec_2001 or any inheritance_tax is payable out of the charitable_bequests then sec_2055 limits the amount of the deduction to the amount of such bequests reduced by the amount of the taxes sec_2055 provides as follows sec_2055 death taxes payable out of beguests --if the tax imposed by sec_2001 or any estate succession legacy or inheritance taxes are either by the terms of the will by the law of the jurisdiction under which the estate is administered or by the law of the jurisdiction imposing the particular tax payable in whole or in part out of the bequests legacies or devises otherwise deductible under this section then the amount deductible under this section shall be the amount of such bequests legacies or devises reduced by the amount of such taxes - in effect sec_2055 provides that the charitable deduction under sec_2055 is based upon the amount actually available for charitable uses that is the amount of the funds remaining after the payment of all death taxes see sec_20_2055-3 estate_tax regs if sec_2055 applies an interrelated calculation is required to determine the amount of the allowable charitable deduction see sec_20_2055-3 bstate tax regs generally the manner in which death taxes are apportioned to the assets that compose a decedent's gross_estate is governed by state law see 317_us_95 82_tc_952 affd without published opinion 782_f2d_179 llth cir estate of fagan v commissioner tcmemo_1999_46 estate of mckay v commissioner tcmemo_1994_362 in this case the decedent was a resident of north carolina at the time of his death and we look to north carolina law to determine the manner in which death taxes are apportioned to the decedent's_estate and specifically to determine whether death taxes are apportioned to the charitable_bequest made by the decedent estate of fagan v commissioner supra -- - the north carolina apportionment statute chapter 28a article of the general statutes of north carolina n c gen stat sec_28a-27-2 provides as follows sec_28a-27-2 apportionment a except as otherwise provided in subsection bo of this section or in g s 28a-27-5 the tax shall be apportioned among all persons interested in the estate in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate the values as finally determined for federal estate_tax purposes shall be used for the purposes of this computation b in the event the decedent's will provides a method of apportionment of the tax different from the method provided in subsection a above the method described in the will shall control however in the case of any will executed on or after date a general direction in the will that taxes shall not be apportioned whether or not referring to this article but shall be paid from the residuary portion of the estate shall not unless specifically stated otherwise apply to taxes imposed on assets which are includible in the valuation of the decedent's gross_estate for federal estate_tax purposes only by reason of sec_2041 sec_2042 or sec_2044 of the internal_revenue_code of or corresponding provisions of any subsequent tax law in the case of an estate administered under any will executed on or after date in the event that the estate_tax computation involves assets described in the preceding sentence unless specifically stated otherwise apportion- ment shall be made against such assets and the tax so apportioned shall be recovered from the persons receiving such assets as provided in sec_2206 sec_2207 or sec_2207a of the internal_revenue_code of or corresponding provisions of any subsequent tax law reg sess c s c s furthermore n c gen stat sec_28a-27-5 provides in part as follows sec_28a-27-5 exemptions deductions and credits a any interest for which a deduction or exemption is allowed under the federal revenue laws in determining the value of the decedent's net taxable_estate such as property passing to or in trust for a surviving_spouse and gifts or bequests for charitable public or similar purposes shall not be included in the computation provided for in g s 28a-27-2 to the extent of the allowable deduction or exemption d to the extent that property passing to or in trust for a surviving_spouse or any charitable public or similar gift or bequest does not constitute an allowed deduction for purposes of the tax solely by reason of an inheritance_tax or other death_tax imposed upon and deductible from the property the property shall not be included in the computation provided for in this article and to that extent no apportionment shall be made against the property thus under the general_rule set out in n c gen stat sec_28a-27-2 a a decedent's federal estate_tax is apportioned pro_rata to all persons interested in the decedent's_estate on the basis of the value of each person's interest in the estate the statute further provides that if the interest is one for which a deduction or exemption is allowed under the federal estate_tax in determining the decedent's net taxable_estate such as a - - gift or bequest for charitable purposes then the interest is not to be included in the apportionment computation n c gen stat sec_28a-27-5 a in that event none of the federal estate_tax is apportioned by the north carolina statute to the charitable_bequest or other deductible_interest and the entire amount of the bequest can be deducted from the gross_estate in computing the taxable_estate see eg estate of brunetti v commissioner tcmemo_1988_517 the north carolina apportionment statute further provides that if a decedent's will specifies a method of apportionment of the estate_tax that is different from the method specified by n c gen stat sec_28a-27-2 a then the method specified in the decedent's will controls n c gen stat sec_28a-27-2 b there are several provisions of the internal_revenue_code in which congress has given the decedent's_estate the right to recover from the person receiving the decedent's property the portion of the estate_tax burden attributable to the property see sec_2206 life_insurance powers of appointment 2207a marital_deduction property and 2207b reserved life_estate generally these federal recovery provisions deal with property that does not pass through the hands of a personal --- - representative in administering a decedent's_estate see riggs v del drago u s pincite estate of fagan v commissioner tcmemo_1999_46 one of these provisions sec_2207b provides as follows sec_2207b right of recovery where decedent retained_interest a estate_tax -- in general --if any part of the gross_estate on which tax has been paid consists of the value of property included in the gross_estate by reason of sec_2036 relating to transfers with retained_life_estate the decedent's_estate shall be entitled to recover from the person receiving the property the amount which bears the same ratio to the total_tax under this chapter which has been paid as--- a the value of such property bears to b the taxable_estate decedent may otherwise direct ---- paragraph shall not apply with respect to any property to the extent that the decedent in his will or a revocable_trust specifically indicates an intent to waive any right of recovery under this subchapter with respect to such property the estate's position in this case is that the amount of the charitable deduction attributable to the decedent's bequest of trust property to millbrook united methodist church should be computed without apportionment of federal -- - estate and state inheritance taxes in support of that position the estate makes three arguments the estate's first argument is that the decedent intended all of the death taxes attributable to his death to be paid from the trust and not from the residuary probate_estate the estate bases this argument on the parenthetical language in paragraph dollar_figure of article i of the decedent's will viz other than death taxes which are paid from property passing outside of this will pursuant to the terms of the governing instrument and on the broad definition of death taxes in paragraph dollar_figure of article x quoted above the estate further argues that the trust agreement which forms a part of the decedent's interrelated estate plan confirms the decedent's intent to pay death taxes from the trust and the trust controls the apportionment of death taxes according to the estate article v of the trust agreement particularly paragraph dollar_figure thereof makes it clear that the decedent intended death taxes to be paid from the trust residual assets after disposition of the general legacy for the charitable_beneficiary the estate's second argument is that the decedent did not provide a method of apportionment of tax that differs from the method prescribed under the north carolina - - apportionment statute with the result that the statutory exception n c gen stat sec_28a-27-5 a under which federal estate_tax is not apportioned to charitable_bequests applies to the gift or bequest to millbrook united methodist church implicit in the estate's argument is the assumption that the court must find two things in order to conclude that the decedent opted out of the north carolina apportionment statute a that the decedent intended all death taxes to be paid from the probate residuary_estate and b that the decedent intended to apportion death taxes to all beneficiaries including the charitable_beneficiary according to the estate the decedent's will directs that death taxes be paid from the trust not from the probate residuary_estate and the will does not make specific reference to the apportionment of death taxes finally the estate argues that the language used by a decedent to opt_out of the north carolina apportionment statute must be clear unequivocal and unambiguous and if there is any ambiguity in the language then the court must apply the north carolina apportionment statute including the exception for charitable_bequests according to the estate the language of paragraph dollar_figure of the decedent's will and paragraph 02b of the trust agreement -- - create an ambiguity as to whether the death taxes are to be paid out of the probate residuary or the trust residuary and as to whether decedent intended to apportion taxes thus the estate contends that the north carolina apportionment statute applies in this case respondent contends that under the decedent's will and trust death taxes are payable from the decedent's residuary probate_estate without apportionment or to the extent that such assets are not sufficient from trust property before such property is allocated to the charitable_beneficiary accordingly respondent contends that the decedent's death taxes reduce the property available for distribution to the charitable_beneficiary and thus reduce the amount of the estate's charitable deduction according to respondent paragraph dollar_figure of the decedent's will clearly opts out of the north carolina apportionment statute by providing that death taxes shall be paid out of the decedent's residuary_estate as an administration expense and shall not be charged against or recovered from any recipient or beneficiary of the property taxed implicit in respondent's argument is the assumption that if the decedent's will provides a method of apportionment of the tax that differs from the method - - specified by n c gen stat sec_28a-27-2 a then the decedent automatically loses the benefit of n c gen stat sec_28a-27-5 a the exception which provides that any interest in a decedent's_estate for which a deduction or exemption is allowed such as a charitable_bequest is not taken into account in the apportionment computation the estate does not take issue with this assumption contrary to the estate's argument respondent explains that the parenthetical language in paragraph dollar_figure of the decedent's will merely serves to indicate that there is an alternative source of payment of death taxes and does not mean that all death taxes are to be paid_by the trust respondent argues that the estate's reading of the will disregards paragraph which permits the payment of death taxes out of the trust if the residuary_estate is insufficient and if the executor shall certify to the trustee the amount of the insufficiency respondent further argues that the estate's reading of the will disregards paragraph 02b of the trust agreement which states that the successor trustee shall pay to the decedent's_estate amounts which are certified by the personal representative of grantor's estate as being required to pay any death taxes imposed by reason of grantor's death - - respondent points out that the total deductions from the probate_estate exceed the gross probate_estate by approximately dollar_figure notwithstanding this shortfall respondent argues that there is no insufficiency of probate assets within the meaning of paragraph dollar_figure of the will because the executrix is obligated by sec_2207b to recover from the trust the estate_tax penalties and interest attributable to the inclusion in the decedent's gross_estate of the interest of the noncharitable beneficiary of the trust in this connection respondent notes that the assets of the trust are includable in the decedent's gross_estate under sec_2036 a prerequisite for sec_2207b to apply respondent argues that under the terms of paragraph 02b of the trust agreement any amount of estate_tax recovered from the trust under sec_2207b must be paid before the trust assets are allocated to the charitable foundation as provided under article v of the trust the dispute between the parties in this case is principally a dispute about the meaning of the will and the trust agreement and on the basis of those documents about the intent of the decedent under north carolina law 'the intention of the testator is the polar star which is to guide in the interpretation of all wills and o7 - when ascertained effect will be given to it unless it violates some rule_of law or is contrary to public policy ' pittman v thomas s ebe 2d n c quoting clark v connor s e 2d n c see also in re wilson's will s e 2d n c in determining a testator's intent the will is to be considered as a whole and in light of the circumstances at the time the will was made pittman v thomas supra pincite the testator's intent is to be gathered from a consideration of the four corners of the will harroff v harroff s b 2d n c coppedge v coppedge s e 2d n c in addition effect is to be given to every clause phrase and word coppedge v coppedge supra pincite williams v best s eb n c edens v williams n c furthermore we may consider documents other than the will if they are incorporated therein by reference see godwin v wachovia bank trust co s h 2d n c we disagree with the estate's construction of both the decedent's will and the trust agreement in our view respondent is correct in asserting that the parenthetical language set forth in paragraph dollar_figure of the will other than death taxes which are paid from property passing - - outside of this will pursuant to the terms of the govern- ing instrument simply recognizes that in certain circumstances death taxes can be paid from the trust it does not express the decedent's intent that all death taxes be paid from the trust we agree with respondent that under paragraph dollar_figure of the will the death taxes attributable to the decedent's death are to be paid from his residuary_estate as an administration expense but if the residuary assets are not sufficient to pay all of the decedent's debts expenses and death taxes then paragraph dollar_figure of the will provides that the executor shall certify to the trustee the amount of the insufficiency which amount shall be paid out of the property of the trust as provided in that instrument if the decedent had intended that all death taxes be paid from the trust as the estate contends then there would be no point in requiring the executor to certify the amount of any insufficiency to the trustee of the trust as provided by paragraph dollar_figure of the will we also agree with respondent that the decedent's will provides that there is to be no apportionment of death taxes paragraph dollar_figure of the will states that the decedent's death taxes shall be paid out of my residuary_estate as an administration expense and shall not be - - charged against or recovered from any recipient or beneficiary of the property taxed thus not only does the will direct that the decedent's death taxes be paid from his residuary_estate but it also directs that the taxes be paid as an administration expense and that they be borne by the residuary_estate without charge or recovery from any recipient or beneficiary in our view this is equivalent to directing that death taxes not be prorated or apportioned see estate of mckay v commissioner tcmemo_1994_362 where the decedent directed that her death taxes be paid out of the residuary of her estate without adjustment among the residuary beneficiaries and shall not be charged against or collected from any beneficiary of my probate_estate see also branch banking trust co v staples s ehe 2d n c ct app we reject the estate's contention that the decedent must use the word apportionment in order to express the concept that there is to be no apportionment of death taxes we also reject the estate's contention that the phrase of the property taxed in paragraph dollar_figure of the will conveys the decedent's intent to recover the taxes only from those recipients or beneficiaries who receive property subject_to tax ie non-charitable bene- ficiaries we disagree that this phrase when read -- - in context is a reference to the noncharitable beneficiary as opposed to any beneficiary however even if it is read in that way the sentence states that death taxes shall not be charged against or recovered from any recipient or beneficiary of the property taxed emphasis supplied furthermore we do not agree with the estate's construction of the trust agreement under which it claims that all death taxes are to be apportioned to the non- charitable residual beneficiary of the trust to the contrary as we read it the trust agreement is fully compatible with decedent's will in directing in paragraph 02b that death taxes be paid from trust property before the property is allocated between the charitable and noncharitable beneficiaries the estate's reading of the trust agreement fails to recognize that the trust agreement makes a distinction between the manner in which a distribution to the noncharitable beneficiary is to be computed paragraph dollar_figure of the trust agreement and the manner in which death taxes are to be paid paragraph 02b of the trust agreement article v of the trust agreement first provides for the payment of the decedent's debts and expenses paragraph and for the distribution of two diamond rings that - - were specifically bequeathed to the decedent's sister paragraph it then directs the successor trustee in paragraph to allocate one-half of the remaining trust assets or property to a private charitable foundation for the benefit of the charitable_beneficiary paragraph dollar_figure directs the charitable foundation to hold the church's share for years before distributing it in fee to the church finally paragraph dollar_figure directs the successor trustee make a distribution_of_property to the non- charitable_beneficiary upon the death of the grantor the trust agreement describes the share of the noncharitable beneficiary which is to be distributed upon the decedent's death as the remaining trust property which remains after providing for all previous distributions and for payment of all expenses of administering such trust in accordance with provisions of paragraph dollar_figure herein for bequests debts expenses and taxes of grantor's estate thus in computing the one-half share to be distributed to the noncharitable beneficiary years before the charitable_beneficiary is to receive its share paragraph dollar_figure requires that the decedent's bequests debts expenses and death taxes be taken into account it appears that the trust agreement - - thus safeguards against distributing too much to the noncharitable beneficiary a different provision of the trust agreement paragraph 02b governs the payment of bequests debts expenses and taxes in this payment provision the trust agreement directs that the amounts of bequests debts expenses and death taxes which are certified for payment by the decedent's personal representative shall be paid first from the trust property which is subject_to allocation under article v significantly paragraph dollar_figure states that it shall apply notwithstanding the directions previously given as to the disposition of the trust after the grantor's death thus as we read paragraph 02b of the trust agree- ment any death taxes which are certified for payment by the decedent's personal representative are to be paid before the trust property is allocated to the two trust beneficiaries and thus before the share of the charitable_beneficiary is determined in effect any death taxes that are certified for payment by the decedent's personal representative reduce the amount of property to be distributed to the charitable_beneficiary in summary we agree with respondent that the decedent's will in substance directs that the death taxes - - attributable to his death are to be paid from the residuary probate_estate without apportionment and to the extent that the assets of the residuary_estate are insufficient from the trust property thus the decedent's will provides a method of apportionment that is different from the method prescribed by n c gen stat sec_28a-27-2 a under which death taxes are to be apportioned among all persons interested in the estate accordingly we agree with respondent that the decedent opted out of the method of apportionment found in chapter 28a article of the general statutes of north carolina including the exception applicable to charitable_bequests in n c gen stat sec_28a-27-5 a see estate of fagan v commissioner tcmemo_1999_46 see also 90_tc_1068 affd without published opinion 885_f2d_879 lith cir estate of miller v commissioner tcmemo_1998_416 affd without published opinion 209_f3d_720 5th cir estate of mckay v commissioner tcmemo_1994_362 the method of apportionment adopted by the decedent in his will controls see n c gen stat sec_28a-27-2 b under that method the death taxes and other bequests debts and expenses of the decedent that were paid_by the decedent's residuary_estate exhausted the residuary_estate - -- as a result no probate assets are available for distribution to the trust and no probate assets are available for allocation to the charitable gift or bequest to the millbrook united methodist church in addition as mentioned above the total deductions from the probate_estate exceed the gross probate assets by approximately dollar_figure this shortfall in the assets of the probate_estate must be satisfied from the trust property either as an insufficiency pursuant to paragraph dollar_figure of the will and paragraph 02b of the trust agreement or as a recovery from the trust under sec_2207b on the ground that the value of property is included in the gross_estate by reason of sec_2036 if the shortfall is treated as an insufficiency under paragraph dollar_figure of decedent's will then the trust agreement governs whether death taxes will burden that amount on the other hand if the executrix can recover the shortfall from the trust under sec_2207b then the right to such recovery would be another asset of the residuary_estate and no resort to the trust agreement would be necessary it is unnecessary for us to decide in this case which of the two applies because the result would be the same whichever applies as discussed above the trust - - agreement provides in paragraph 02b that any death taxes that are certified for payment by the decedent's personal representative shall be paid first from the trust property which is subject_to allocation under article v that is before the share of the charitable_beneficiary is determined therefore any death taxes certified under paragraph dollar_figure of the will for payment from the trust property are paid under paragraph 02b of the trust agreement before the trust property is allocated between the trust beneficiaries and like the death taxes paid from the decedent's residuary probate_estate reduce the property allocated to the charitable_beneficiary and thus reduce the amount of the charitable deduction based upon the foregoing decision will be entered under rule
